Citation Nr: 1521237	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  09-37 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction.

4.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), to include propriety of the reduction from 70 percent to 50 percent, effective September 1, 2011.

5.  Entitlement to service connection for degenerative joint disease of the lumbar spine, claimed as a back injury.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office, (RO), in St. Petersburg, Florida, and September 2007, June 2009 and June 2011 rating decisions by the VA RO in Montgomery, Alabama.  

The Veteran was afforded a Board hearing by videoconference in February 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  

The issues of entitlement to a rating in excess of 70 percent for PTSD, an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity, an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity, entitlement to an evaluation in excess of 20 percent for diabetes mellitus, and entitlement to service connection for degenerative joint disease of the lumbar spine, claimed as a back injury, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Improvement of the Veteran's service-connected PTSD is not shown.


CONCLUSION OF LAW

The reduction of the Veteran's service connected PTSD evaluation from 70 percent to 50 percent was not proper; the criteria for restoration of the 70 percent rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.343, 3.344, 4.1, 4.2, 4.10, 4.104 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to this appeal for restoration.

The Board finds that VA has complied with the notification and due process requirements applicable to the reduction of a disability evaluation for PTSD.  Specifically, a March 2011 proposal informed the Veteran of the proposed reduction, the evidence, and reasons and bases for the proposed reduction.  A letter accompanying the proposal also informed the Veteran of the right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i).
The reduction, following the 60-day period to allow evidence to be submitted, was adjudicated in a June 2011 rating decision, the subject of this appeal.  In accordance with the provisions of 38 C.F.R. § 3.105(e), (i), the reduction rating decision provided that, 60 days following the decision, which the RO determined to be September 1, 2011, the reduction would take effect.  Thus, the reduction was procedurally correct.

In view of the Board's favorable decision on the issue of restoration of the 70 percent rating for PTSD, further assistance is unnecessary to aid the Veteran in substantiating this issue.

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).

VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment. Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.

In this case, the 70 percent rating for PTSD was in effect for less than five years at the time of the reduction.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) do not apply to this rating.  Under the provisions of 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether the 70 to 50 percent reduction was warranted, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction.

The Veteran contends that the reduction of the PTSD rating was improper, and that the 70 percent rating should be restored.  Specifically, he asserts that his PTSD has not improved.

A rating of 50 percent is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2014).

A 70 percent rating is warranted if it is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  
Effective March 19, 2015, VA has adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis."  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  

The final rule amends the language of the applicability date to ensure clarity and avoid potential misapplication of the final rule.  The provisions of this final rule shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary does not intend for the provisions of this final rule to apply to claims that were pending before the Board of Veterans' Appeals (i.e., certified for appeal to the Board of Veterans' Appeals on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.

The reduction from a 70 percent to 50 percent for PTSD was based on a December 2010 VA PTSD examination report.  The Board notes that the RO also proposed to reduce the Veteran's PTSD rating in July 2010; however, the 70 percent rating for PTSD was continued in an October 2010 rating decision, based in part on a March 2010 VA examination report.

Upon VA examination in August 2008, the Veteran reported that he was married and had a "difficult" relationship.  He did have social relationships within the church he attended.  He did not have a history of suicide attempts or violence/assaultiveness.  Psychosocial functional status was then impaired.  He was clean and neatly groomed.  His speech was slow and clear and his attitude toward the examiner was cooperative and friendly.  Affect was normal but his mood was depressed.  He was oriented to person, time, and place and both thought process and thought content were unremarkable.  The examiner noted with regard to judgment that the Veteran understood the outcome of behavior and with regard to insight that he understood he had a problem.  He had sleep impairment but no inappropriate behavior.  He did not have obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, episodes of violence or problems with activities of daily living.  He had good impulse control.  It was noted that he did not have the ability to maintain minimum personal hygiene, however, this appears to be an error as the examiner noted earlier that the Veteran was clean and neatly groomed.  The Veteran's recent memory was mildly impaired.  He had recurrent and intrusive distressing recollections and dreams of the traumatic event, and avoided thoughts, feelings or conversations associated with the trauma.  He had markedly diminished interest or participation in significant activities and feeling of detachment or estrangement from others.  He had difficulty falling or staying asleep, hypervigilance, and exaggerated startle response.  The examiner noted that the symptoms were frequent, chronic and moderate.  The Veteran was noted to be unemployed but not due to the psychiatric disorder.  The assigned GAF was 56.  The examiner noted that there was reduced reliability and productivity due to PTSD symptoms including hypervigilance and avoidance behaviors.    

The RO increased the rating for PTSD from 50 percent to 70 percent, effective June 25, 2008, by way of a September 2008 rating decision.

During the March 2010 VA examination, it was noted that the Veteran was currently separated from his spouse and denied any current social relationships.  He denied current activities and leisure pursuits.  He had no history of suicide attempts, or violence/assaultiveness.  Psychosocial functional status was then impaired.  

Examination in March 2010 showed that the Veteran was clean and neatly groomed.  He was lethargic and his speech was slow.  He was cooperative and friendly and had a normal affect, but was depressed.  He was alert and oriented times three and was able to do serial 7s, but could not spell a word backwards.  Thought process and content were unremarkable.  He had no delusions and understood outcome of behavior.  He had sleep impairment that interfered with daily activities.  His behavior was appropriate and without obsession or ritual.  He had no panic attacks, homicidal thoughts or suicidal thoughts.  Impulse control was good and he was able to maintain the minimum personal hygiene.  There was no problem with activities of daily living.  Memory was normal, remotely, recently and immediately.  It was noted that the Veteran had not worked since 2005, when he retired due to physical problems.  The examiner ruled out total occupational and social impairment and did not find that PTSD symptoms resulted in deficiencies in judgment, thinking, family relations, work, mood or school, but rather reduced reliability and productivity due to PTSD symptoms.  PTSD, chronic, moderate was assessed.  

An April 2010 VA note indicated the Veteran was separated from his wife and was having trouble handling his PTSD symptoms.  He reported a history of aggressive behaviors with others and reported that he had been in several fights that he initiated.  The flashbacks and nightmares caused him anxiety and were a major stressor.  The Veteran's social life revolved around his church family but he also spent time with his sister and brother.  

A November 2010 VA note documents that the Veteran related that he was "doing alright" and that his mood was also "alright."  He presented with good clinical effects and had been compliant with medications.  He denied psychosis, mood swings, and depression.  He denied suicidal/homicidal thoughts.  He walked, read and did church work.  He noted that his family stresses were under control.   He was cooperative, casually dressed.  Speech was normal.  Mood was appropriate.  Thought processes were linear and goal-directed.  There was no observed abnormality in abstract thought.  There was no psychosis or perceptual disturbances.  He was alerted and oriented times three.  Judgment and insight were intact.  

In December 2010 the Veteran was again afforded a VA examination.  The report references the Veteran's reports of "doing alright" and having an "alright" mood in November 2010.  At the time, the Veteran lived alone and had separated from his wife in 2008, which he attributed to his spouse's inability to deal with his nightmares and "other problems."  However, he continued to financially support her teenaged daughters, and saw them often.  He reported interpersonal difficulty with his daughter and seldom saw his biological son.  He attended church 3 times a week.   He cared for his pets, watched TV, walked, rode his bike and read the Bible for leisure.  He had no suicide attempts or history of violence.   The Veteran was moderately impaired in psychosocial functioning.  

Examination showed that he was neatly groomed, and appropriately dressed.  Psychomotor activity was unremarkable.  Speech was unremarkable.  Attitude was cooperative, friendly and attentive.  Affect was normal.  Mood was mildly dysphoric.  The Veteran was able to do serial 7s, and was alert and oriented times three.  Thought process was unremarkable, although he exhibited some paranoia, thinking that people were out to try or test him.  He had no delusions.  He reported sleep disturbance, but denied hallucinations.  He had no inappropriate behavior, but acknowledged obsessive/ritualistic behavior, specifically that he tended to count things.  He denied panic attacks, but acknowledged suicidal ideation without plan or intent.  Impulse control was good, and he was able to maintain minimum hygiene.  There were no problems with activities of daily living.  He described anxiety attacks when more depressed when "something comes into [his] mind."  Remote and immediate memory were normal, although recent memory was impaired.  PTSD, chronic was assessed, and the examiner remarked that functioning was largely unchanged since the March 2010 VA examination.  The examiner noted that the disability resulted in an occasional decrease in work efficiency with periods of inability to perform occupational tasks due to PTSD signs and symptoms but the Veteran generally had satisfactory functioning.

The Veteran testified before the Board in February 2015.  Since 2010, he related that his PTSD had actually gotten worse.  He explained that he had separated from his wife, and related difficulty in maintaining relationships.  He described passive suicidal ideation as recently as a year prior.  He explained that he had to quit working due to physical problems, and indicated that his PTSD would interfere with employment.  He related that he had short-term memory problems, and outlined trouble with impulse control and anger.  He described panic attacks and paranoia.

Upon review of all the evidence of record, both lay and medical, at the time of the reduction, the Board finds that the evidence does not show improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The Veteran's PTSD symptoms continue to be productive of occupational and social impairment with deficiencies in most areas, such as work, school, personal relationships, thinking, and mood.  Although there is some evidence of improvement, such as the Veteran's reports of having an "alright mood," the overall evidence does not demonstrate that the improvement of the Veteran's PTSD symptoms actually reflected an improvement in his ability to function under the ordinary conditions of life and work.  See Brown at 420-21; Schafrath at 594.  In this regard, the Veteran reported during the December 2010 examination that he continued to experience sleep impairment, recurrent and distressing recollections and dreams of the event; and avoided stimuli associated with the trauma.  He still had hypervigilance and exaggerated startle response.  In addition, he was also experiencing paranoia, obsessive/ritualistic behaviors, and suicidal ideation.  The examiner specifically noted that the Veteran's functioning was largely unchanged from the March 2010 VA examination. 

As noted above, in a rating reduction case, it is not sufficient to show that an improvement in a disability has actually occurred.  That is, it is not sufficient to show that the Veteran's GAF scores or that some of his PTSD symptoms have slightly improved.  Instead, the evidence must also demonstrate that the improvement actually reflected an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Brown and Schafrath.  Such has not been demonstrated in this case as the frequency and severity of the Veteran's symptoms remained largely consistent since the August 2008 VA examination.  

The Board finds that this evidence does not demonstrate improvement in the Veteran's ability to function under the ordinary conditions of life and work.  For these reasons, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms have remained relatively consistent throughout the appeal period and more nearly approximated a 70 percent rating for the period.


ORDER

Restoration of a 70 percent rating for PTSD is granted.

REMAND

The Veteran was last afforded VA examinations to address the severity of his diabetes mellitus and associated peripheral neuropathy in August 2011 and May 2012, respectively.  At his March 2015 Board hearing, he testified that these conditions had worsened in severity since those examinations.  He submitted medical evidence following the hearing, which also suggests worsening.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

As noted above, the Board has restored the Veteran's 70 percent rating for PTSD.  However, the Veteran's October 2010 claim for an increased rating in excess of 70 percent remains pending.  See the October 2012 statement of the case and the June 2014 supplemental statement of the case, which considered whether an increased rating was warranted.  On remand, the Veteran should be provided with a VA examination to assess his PTSD.

Regarding TDIU, the Veteran has asserted during the pendency of these appeals that he is unemployable as a result of service-connected disabilities, including his diabetes mellitus and PTSD.  See VA Form 21-8940 dated in October 2008 and VA Form 21-8940 dated in June 2013.  Although TDIU was denied by rating decisions dated in June 2009, July 2010, October 2011, and March 2014, when TDIU is raised in connection with a claim for an increased rating such is considered part of the increased rating claim and a notice of disagreement as to the decision(s) which denied TDIU is not required.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam).  On remand, information should be provided by the examiners as to the functional impairment that results from the service-connected disabilities.  

The record reflects that the Veteran receives regular VA treatment at the Tuscaloosa, Alabama VA Medical Center (VAMC).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Thus, upon remand, the AOJ should attempt to obtain any outstanding records from the Tuscaloosa VAMC.

The record indicates that a Notice of Disagreement (NOD) was timely received in June 2003 with respect to the St. Petersburg RO's April 2003 denial of the claim for service connection for degenerative joint disease of the lumbar spine, claimed as a back injury.  However, to date, a Statement of the Case (SOC) has not been issued on this issue.  The Court has held that the filing of a NOD initiates the appeal process, and that the failure of the RO to issue a SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board is required to remand this issue for issuance of a SOC.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any outstanding records from the Tuscaloosa VAMC.

2.  After the development directed in paragraph 1 is completed to the extent possible, the AOJ should schedule the Veteran for a VA examination to determine the severity of his service-connected diabetes mellitus and associated peripheral neuropathy of the lower extremities.  All necessary testing should be carried out in conjunction with this examination, the results of which should be reported in detail.  Additionally, a complete history should be elicited from the Veteran.  The electronic claims file should be made available to the examiner for review in connection with the examination.  The examiner should note that the claims file has been reviewed.

The examiner should also provide information concerning the functional impairment that results from the diabetes mellitus with erectile dysfunction, and peripheral neuropathy of the lower and upper extremities that may affect his ability to function and perform tasks in various occupational settings.

3.  After the development in Step 1 is complete, schedule the Veteran for a PTSD examination.   All necessary testing should be carried out in conjunction with this examination, the results of which should be reported in detail.  Additionally, a complete history should be elicited from the Veteran.  The electronic claims file should be made available to the examiner for review in connection with the examination.  The examiner should note that the electronic claims file has been reviewed.

The examiner should provide information concerning the nature and severity of the Veteran's PTSD.  The examiner should also provide information concerning the functional impairment that results from the PTSD that may affect his ability to function and perform tasks in various occupational settings.

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record and adjudicate the claims on appeal, including TDIU.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

5.  Evaluate the evidence of record, and issue a SOC to the Veteran regarding the issue of entitlement to service connection for degenerative joint disease of the lumbar spine, claimed as a back injury.  The Veteran is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning this matter.  38 C.F.R. § 20.302(b) (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


